Citation Nr: 1703639	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  12-06 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1963 to September 1967 and from December 1990 to May 1991.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal stems from claims for higher initial ratings for service-connected adjustment disorder, with anxious features, and with posttraumatic stress disorder (PTSD), and for service-connected tremors of the head and neck.  In a May 2014 decision, the Board denied the ratings claims and determined that a TDIU claim had been reasonably raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record).  The Board's May 2014 decision remanded the TDIU claim for further development, and this matter is again before the Board for review.  

In October 2012, the Veteran and his wife testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  
 
The Board notes that the Veteran's representative submitted additional lay and medical evidence after the February 2015 supplemental statement of the case was issued; however, a waiver of consideration of the evidence by the Agency of Original Jurisdiction (AOJ) was also submitted.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.



FINDING OF FACT

The Veteran's service-connected disabilities meet the schedular requirement for assignment of a TDIU and are reasonably shown to render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unable to work due to his service-connected head and hand tremors and his service-connected adjustment disorder, with anxious features and with PTSD.  

VA regulations allow for the assignment of a total disability rating based on individual unemployability when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The Board has carefully reviewed the record in this case.  As discussed above, the Veteran's TDIU claim stems from his claims for higher initial disability ratings.  The Veteran's current combined disability evaluation is 70 percent, dating from July 2, 2012, based on the following service-connected disabilities:  chronic adjustment disorder with anxious features and with PTSD, evaluated as 50 percent disabling; bilateral hearing loss, evaluated as 30 percent disabling; chronic head-neck tremors, evaluated as 10 percent disabling; fracture, distal head of right fifth metacarpal, evaluated as noncompensable; and erectile dysfunction associated with chronic head-neck tremors, evaluated as noncompensable.  Thus, the Veteran meets the schedular criteria for TDIU as of July 2, 2012.  See 38 C.F.R. § 4.16(a).

With the schedular criteria met for a TDIU, the Board must next determine whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Although the AOJ sent a VA Form 21-8940 to the Veteran in August 2014 and asked him to complete it, he has not done so.  The form requests information about education and training, as well as employment history.  However, the record provides adequate information about these topics.  

The evidence of record includes an April 2010 VA examination report.  At the time, the Veteran's Global Assessment of Functioning (GAF) score was 53.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The Veteran reported that he retired after twenty-six years as an investigator for a state agency due to health reasons, no longer being able to handle the stress of the job, and his nervousness around people.  He described feeling out of control and paranoid, being unable to concentrate, and being unable to continue performing the essential functions of his job effectively.  The examiner noted that the Veteran has difficulty establishing and maintaining effective work/school and social relationships because of his anxiety around people and his difficulty getting along.  Thus, the examiner opined that the Veteran's ability to sustain any meaningful employment is unlikely due primarily to his psychiatric condition.  

VA medical center treatment notes from June 2011 reflect the Veteran's report that he took an early retirement in 2002 in part because he was embarrassed about his tremors.  He worked at a law firm 2002 to 2003, but quit that job due to his psychiatric issues.  See VAMC Houston Treatment Notes, June 8, 2011.

A July 2015 private medical report from Dr. H. H., a psychologist, notes that the Veteran has a GED and took college classes, but did not earn a college degree.  The Veteran worked as a peace officer for thirty years, and thereafter did administrative and investigative work for an attorney until 2003.  After reviewing the Veteran's claims file and performing a mental status examination, Dr. H. H. opined that the Veteran "cannot sustain the stress from a competitive work environment or be expected to engage in gainful activity due to his PTSD."  

According to Dr. H. H., PTSD symptoms that contribute to the Veteran's inability to engage in gainful activity include poor interpersonal rapport, workplace trust issues, paranoia, and depression.  In addition, the Veteran struggles with hypervigilance and disturbances of motivation and mood due to his PTSD.  Dr. H. H. also opined that the Veteran's mental health problems would likely cause him to miss work with some regularity.          

The Veteran's treating counselor, C. H., provided a medical opinion in April 2016.  C. H. reported that she has continually recommended that the Veteran not work because of his PTSD, as his symptoms cause clinically significant stress and social and occupational impairment.  Symptoms cited by C. H. included susceptibility to triggers, self-destructive and/or reckless behavior, poor sleep, poor impulse control, and impaired judgment.  For these reasons, it is very difficult for the Veteran to establish effective work relationships.  

In a June 2016 report, a vocational evaluator opined that the Veteran's combination of mental and physical limitations are extremely limiting, citing the amount of time from work that he would likely miss due to his disabilities and his difficulties with concentration as impediments to employability.  Thus, the evaluator concluded that the Veteran is totally and permanently precluded from performing work at a substantially gainful level due to the severity of his service-connected disabilities.  

Finally, the Board has considered the Veteran's credible testimony that he was unable to continue working due to depression, stress, anxiety, and tremors.  See, e.g., Veteran's February 2016 Statement; Veteran's October 2012 Hearing Testimony.  The Veteran stated that these symptoms led him to retire in 2002.  He tried working at two other jobs thereafter, but the stress of the subsequent jobs caused him more anxiety, depression, and tremors.  Thus, he retired for good.  

The evidence of record, as discussed above, confirms and supports a finding that the Veteran is unemployable due to his service-connected disabilities of chronic head-neck tremors and adjustment disorder with anxious features and with PTSD.  In this regard, there is no evidence of record or medical opinion which suggests that the Veteran is unemployable due solely to his nonservice-connected disabilities.  Rather, the combined impact of his service-connected disabilities would make finding and maintaining employment highly difficult.  These disabilities, together, give him a combined rating of 70 percent, which is indicative of significant impairment of health.  The Veteran attended some college, but did not obtain a degree, and there is no indication in the record that he has worked or received training in any field other than legal and investigative work, from which he retired in 2003 due to his tremors and psychiatric condition.  

Based on the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent medical evidence of record supports that the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  Accordingly, the Veteran meets the criteria for an award of TDIU.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  The RO will assign an effective date for the TDIU award when it effectuates this decision.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board has granted the TDIU claim in full, any failure of VA in its duty to assist could be no more than harmless error, and VCAA compliance need not be further discussed.  See Conway  v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004).



ORDER

Entitlement to a TDIU is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


